


Exhibit 10.28

 

Citizens Bancshares Corporation

Annual PEO and PFO Certification For Fiscal Years Other than the First Year

 

I, James E. Young, President/Chief Executive Office, Cynthia N. Day, Senior
Executive Vice President / Chief Operating Officer, and Samuel J. Cox, Executive
Vice President/Chief Financial Officer, certify, based on my knowledge, that

 

(i)                                     The entity serving as the compensation
committee (the “Committee”) of Citizens Bancshares Corporation (the “Company”)
has discussed, reviewed, and evaluated with senior risk officers at least every
six months during any part of the most recently completed fiscal year that was a
TARP period, senior executive officer (SEO) compensation plans and employee
compensation plans and the risks these plans pose to the Company and each entity
aggregated with the Company as the “TARP Recipient” as defined in the
regulations and guidance established under section 111 of EESA (collectively
referred to as the “TARP Recipient”);

 

(ii)                                  The Committee has identified and limited
during any part of the most recently completed fiscal year that was a TARP
period any features of the SEO compensation plans that could lead SEOs to take
unnecessary and excessive risks that could threaten the value of the TARP
Recipient and has identified any features of the employee compensation plans
that pose risks to the TARP Recipient and has limited those features to ensure
that the TARP Recipient is not unnecessarily exposed to risks;

 

(iii)                               The Committee has reviewed, at least every
six months during any part of the most recently completed fiscal year that was a
TARP period, the terms of each employee compensation plan and identified any
features of the plan that could encourage the manipulation of reported earnings
of the TARP Recipient to enhance the compensation of an employee, and has
limited any such features;

 

(iv)                              The Committee will certify to the reviews of
the SEO compensation plans and employee compensation plans required under
(i) and (iii) above;

 

(v)                                 The Committee will provide a narrative
description of how it limited during any part of the most recently completed
fiscal year that was a TARP period the features in:

 

(A)                              SEO compensation plans that could lead SEOs to
take unnecessary and excessive risks that could threaten the value of the TARP
Recipient;

 

(B)                                Employee compensation plans that
unnecessarily expose the TARP Recipient to risks; and

 

(C)                                Employee compensation plans that could
encourage the manipulation of reported earnings of the TARP Recipient to enhance
the compensation of an employee;

 

1

--------------------------------------------------------------------------------


 

(vi)                              The TARP Recipient has required that bonus
payments, as defined in the regulations and guidance established under section
111 of EESA (bonus payments), to SEOs and any of the next twenty most highly
compensated employees be subject to a recovery or “clawback” provision during
any part of the most recently completed fiscal year that was a TARP period if
the bonus payments were based on materially inaccurate financial statements or
any other materially inaccurate performance metric criteria;

 

(vii)                           Except as discussed below, the TARP Recipient
has prohibited any golden parachute payment, as defined in the regulations and
guidance established under section 111 of EESA, to an SEO or any of the next
five most highly compensated employees during any part of the most recently
completed fiscal year that was a TARP period.

 

The TARP Recipient, after discussions with Treasury representatives seeking
clarification of the TARP Compensation Standards governing golden parachute
payments, determined that payments, totaling $37,477.44, made in accordance with
a Severance Agreement dated September 8, 2010 between Mr. Robert E. Nesbitt,
former Alabama Division President, and the TARP Recipient inadvertently caused
the TARP Recipient to be in non-compliance with section 111 of EESA and the
regulations and guidance thereunder.

 

Subsequent to such discovery, the TARP Recipient took immediate action to
resolve this issue.  The TARP Recipient promptly notified Mr. Nesbitt that
(i) any severance payable on a separation from service for any reason,
regardless of whether a change in control has occurred, is considered a “golden
parachute payment” under section 111 of EESA and the regulations and guidance
thereunder; (ii) the TARP Recipient is prohibited from paying him severance by
section 111 of EESA and the regulations and guidance thereunder regarding golden
parachute payments; and (iii) repayment of the severance previously paid to him
was necessary to correct the inadvertent non-compliance with section 111 of EESA
and the regulations and guidance thereunder.   Further, the following additional
steps were taken in an effort to rectify the non-compliance:

 

·                  A demand letter was sent to Mr. Nesbitt on December 15, 2010
demanding re-payment of the $37,477.44 severance payments made pursuant to the
Severance Agreement; and

·                  The TARP Recipient immediately stopped all future severance
payments payable to Mr. Nesbitt on or after December 9, 2010.

 

In addition, the TARP Recipient will ensure that severance payments are not paid
to any senior executive officer or any of the next five (5) most highly
compensated employees while subject to section 111 of EESA and the regulations
and guidance thereunder.  Additionally, the appropriate information regarding
the TARP non-compliance will be properly disclosed in the TARP Recipient’s 2011
Proxy Statement as required under the TARP compliance standards.

 

The TARP Recipient formally reported the inadvertent non-compliance with the
golden parachute payment provisions of section 111 of EESA and the regulations
and guidance thereunder to the United States Department of the Treasury on
March 3, 2011.  The TARP Recipient also fully understands the seriousness of
complying with section 111 of EESA and the regulations and guidance thereunder
and will continue to take the appropriate steps necessary to

 

2

--------------------------------------------------------------------------------


 

comply with all provisions of section 111 of EESA and the regulations and
guidance thereunder to the best of its ability.

 

(viii)                        The TARP Recipient has limited bonus payments to
its applicable employees in accordance with section 111 of EESA and the
regulations and guidance established thereunder during any part of the most
recently completed fiscal year that was a TARP period;

 

(ix)                                The TARP Recipient and its employees have
complied with the excessive or luxury expenditures policy, as defined in the
regulations and guidance established under section 111 of EESA, during any part
of the most recently completed fiscal year that was a TARP period; and any
expenses that, pursuant to the policy, required approval of the board of
directors, a committee of the board of directors, an SEO, or an executive
officer with a similar level of responsibility, were properly approved;

 

(x)                                   The TARP Recipient will permit a
non-binding shareholder resolution in compliance with any applicable Federal
securities rules and regulations on the disclosures provided under the Federal
securities laws related to SEO compensation paid or accrued during any part of
the most recently completed fiscal year that was a TARP period;

 

(xi)                                The TARP Recipient will disclose the amount,
nature, and justification for the offering, during any part of the most recently
completed fiscal year that was a TARP period, of any perquisites, as defined in
the regulations and guidance established under section 111 of EESA, whose total
value exceeds $25,000 for any employee who is subject to the bonus payment
limitations identified in paragraph (viii);

 

(xii)                             The TARP Recipient will disclose whether the
TARP Recipient, the board of directors of the Company, or the Committee has
engaged during any part of the most recently completed fiscal year that was a
TARP period a compensation consultant; and the services the compensation
consultant or any affiliate of the compensation consultant provided during this
period;

 

(xiii)                          The TARP Recipient has prohibited the payment of
any gross-ups, as defined in the regulations and guidance established under
section 111 of EESA, to the SEOs and the next twenty most highly compensated
employees during any part of the most recently completed fiscal year that was a
TARP period;

 

(xiv)                         The TARP Recipient has substantially complied with
all other requirements related to employee compensation that are provided in the
agreement between the TARP Recipient and Treasury, including any amendments;

 

(xv)                            The TARP Recipient has submitted to Treasury a
complete and accurate list of the SEOs and the twenty next most highly
compensated employees for the current fiscal year, with the non-SEOs ranked in
descending order of level of annual compensation, and with the name, title, and
employer of each SEO and most highly compensated employee identified; and

 

3

--------------------------------------------------------------------------------


 

(xvi)                         I understand that a knowing and willful false or
fraudulent statement made in connection with this certification may be punished
by fine, imprisonment, or both. (See, for example 18 U.S.C. 1001.)

 

 

Date: March 31, 2011

/s/ James E. Young

 

James E. Young

 

President/Chief Executive Officer

 

 

 

 

Date: March 31, 2011

/s/ Cynthia N. Day

 

Cynthia N. Day

 

Senior Executive Vice President/

 

Chief Operating Officer

 

 

 

 

Date: March 31, 2011

/s/ Samuel J. Cox

 

Samuel J. Cox

 

Executive Vice President/

 

Chief Financial Officer

 

4

--------------------------------------------------------------------------------
